UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2011 Viasystems Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-15755 (Commission File Number) 75-2668620 (IRS Employer Identification Number) 101 South Hanley Road, Suite 1800, St. Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(314) 727-2087 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07: Submission of Matters to a Vote of Security Holders. On May 3, 2011, Viasystems Group, Inc. (the “Company”) held its regular annual meeting of stockholders.The stockholders approved each of the four proposals detailed in the Company’s Definitive Proxy Statement on Schedule 14A which was filed with the Securities Exchange Commission on March 7, 2011: Proposal 1:Election of twelve directors to serve until the next annual meeting of stockholders. SHARES VOTED FOR SHARES WITHHELD BROKER NON-VOTES Michael D. Burger Timothy L. Conlon Robert F. Cummings, Jr. Kirby A. Dyess Peter Frank Jack D. Furst Edward Herring William C. McCormick Richard A. McGinn John K. Pruellage David M. Sindelar Christopher J. Steffen Proposal 2:Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2011. SHARES VOTED FOR SHARES VOTED AGAINST SHARES ABSTAINING Proposal 3:Approval of the compensation paid to the Company’s named executive officers (advisory vote). SHARES VOTED FOR SHARES VOTED AGAINST SHARES ABSTAINING BROKER NON-VOTES Proposal 4: Recommendation, by non-binding vote, the frequency of executive compensation votes. SHARES VOTED 1 YEAR SHARES VOTED 2 YEARS SHARES VOTED 3 YEARS SHARES ABSTAINING BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 6, 2011 VIASYSTEMS GROUP, INC. By:/s/Christopher R. Isaak Christopher R. Isaak Vice President, Corporate Controller and ChiefAccounting Officer
